NUMBERS 13-08-00018-CR
                                    13-08-00019-CR
                                    13-08-00020-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


SKYE CLAYTON LACROIX,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 252nd District Court
                        of Jefferson County, Texas.


                           MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Chief Justice Valdez

       Appellant, Syke Clayton LaCroix, was indicted for the offense of assault on a family

member (appellate cause number 13-08-00020-CR) that allegedly occurred on May 1,

2006. See TEX . PENAL CODE ANN . § 22.01(b)(2) (Vernon Supp. 2008). The indictment

alleged two prior convictions, one for assault and another for assault on an elderly person,
enhancing punishment to a third-degree felony. See generally, id. § 12.42 (Vernon Supp.

2008). Pursuant to a plea agreement with the State, LaCroix pleaded guilty to the indicted

offense in exchange for a recommendation from the State that he receive deferred

adjudication, be placed on community supervision for five years, and be assessed a $500

fine. See TEX . CODE CRIM . PROC . ANN . art. 42.12 (Vernon Supp. 2008). The trial court

accepted the plea agreement, deferred adjudication, placed LaCroix on community

supervision for five years, and assessed a $500 fine.

       On October 23, 2007, the State moved to revoke LaCroix’s community supervision

and adjudicate guilt on the grounds that he was a repeat offender who, after being placed

on community supervision, allegedly (1) assaulted a family member (appellate cause

number 13-08-00019-CR), and (2) assaulted an elderly person (appellate cause number

13-08-00018-CR). LaCroix pleaded “true” to the two allegations in the motion to revoke.

On November 27, 2007, the trial court adjudicated LaCroix’s guilt on the primary offense

and found the two grounds for revocation of his community supervision “true.” The trial

court sentenced LaCroix to consecutive terms of confinement for five (13-08-00020-CR),

twenty (13-08-00018-CR), and twenty (13-08-00019-CR) years. See TEX . CODE CRIM .

PROC . ANN . art. 42.01, § 1(19) (Vernon 2006), art. 42.08 (Vernon 2006). LaCroix’s court-

appointed appellate counsel has filed an Anders brief. We affirm.

                                     I. ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), LaCroix’s

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yielded no grounds or error upon which an appeal can be predicated.

Although counsel’s brief does not advance any arguable grounds of error, it does present

a professional evaluation of the record demonstrating why there are no arguable grounds

                                             2
to be advanced on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim.

App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of

error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112
S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), LaCroix’s counsel has carefully discussed why, under controlling authority, there are

no errors in the trial court’s judgment. Counsel has informed this Court that he has: (1)

examined the record and found no arguable grounds to advance on appeal, (2) served a

copy of the brief and counsel’s motion to withdraw on LaCroix, and (3) informed LaCroix

of his right to review the record and to file a pro se response within thirty days.1 See

Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23. More than an adequate period of time has passed, and LaCroix has

not field a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the


        1
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgments of the trial court.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, LaCroix’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of the opinion and judgment to LaCroix and to advise him of his right to file

a petition for discretionary review.2 See TEX . R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                                               _______________________
                                                               ROGELIO VALDEZ
                                                               Chief Justice


Do not publish. TEX . R. APP. P. 47.2(b)
Memorandum Opinion delivered and
filed this the 9th day of July, 2009.
         2
            No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within
thirty days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this
Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which
it will be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.



                                                          4